DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 07/06/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 and 19-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “electronically scan in” and “mechanically rotating” thus claiming the use of an apparatus within an apparatus claim. This limitation is ambiguous, for example, if the claim were to be allowable, it would be unclear when the claim would be infringed upon. The Examiner recommends reciting an apparatus "configured to" perform a certain function, i.e., “configured to scan” or “configured to mechanically rotate” and/or “configured to mechanically rotate said lens module in order to scan”. See MPEP 2173.05(p) for further information. Claim 6 additional recites “modules electronically scan”.
Claim 19 recites “a secondary phased array of radio-frequency lens modules” however the numerical terminology “secondary” is inconsistent with convention and causes confusion as to whether the “a planar phased array of radio-frequency lens modules” in claim 1 is incorporated into the “secondary” or not and whether it is an additional module or the same.
Claim 19 recites “said array” and “each lens module” however these terms are indefinite because it is unclear to which array or module is being referred.
Claim 21 recites “the elements” which lacks antecedent basis in the claim. There are no “elements” previously being claimed which causes confusion as to what is being referred. 
Claim 21 and 22 recites “said array” which is indefinite for the reasons above.
Claim 22 recites "primary portion and a secondary portion” which is indefinite language because it is unclear what the term “portion” refers to in the claimed invention, i.e., it is unclear what portion of an element to which the term “portion” refers.
Claim 22-23 recite “the primary portion of said platform” and “secondary portion of said platform” which lack antecedent basis in the claim. Further no “platform” has been previously recited in the claims or claim 1 from which the claim depends.
Claim 23 recites “a secondary phased array” however the numerical terminology “secondary” is inconsistent with convention and causes confusion as to whether the “a planar phased array of radio-frequency lens modules” in claim 1 is incorporated into the “secondary” or not and whether it is a lens module or a different element and whether if a module, if it is an additional module or the same.
Claim 23 recites “said secondary lens array” which lacks antecedent basis in the claim.
Claim 23 recites “a plurality of secondary antenna lens assemblies” which is indefinite because it is unclear whether the secondary lens assemblies are the same as the lens modules or different from the lens modules. 
Claim 24 recites “said platform”, “said primary and secondary phased arrays” which are all indefinite and lack antecedent basis.
Claim 25 is indefinite due to the same reason as claim 22 due to the terms ‘primary portion’ and ‘secondary portion’.
Note: the Examiner highly recommends review of future claim terminology to ensure antecedent basis and clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6999036 B2 (hereinafter “Stoyanov”).
Claim 1: Stoyanov teaches an antenna system comprising: a. a substantially planar phased array of radio-frequency lens modules (e.g., see 32-35, 51-54 in FIGS. 3-5, e.g., see Col. 9, Lns. 11-18), each of said lens modules electronically scan in a first azimuth (e.g., see angles e1-e3 in FIGS. 3-4) and b. a mechanical actuator (e.g., for rotating platform 55, see Col. 4, Lns. 14-48), said lens modules mounted to said mechanical actuator, said mechanical actuator mechanically rotating said lens modules to scan in a second azimuth (e.g., rotating the antenna arrangements 32-35, 51-54 on platform 55 for a second azimuth).
Claim 2: Stoyanov teaches the antenna system of Claim 1 where the second azimuth overlaps with or is different than the first azimuth to scan over a combined 360 degrees (antenna arrangements rotatable for second azimuth and rotating to scan 360 degrees as shown).
Claim 3: Stoyanov teaches the antenna system of Claim 1 where each lens module is individually tilted in elevation with respect to the actuator towards the first azimuth (e.g., antenna arrangements tilted in elevation as shown in FIGS. 3-5).
Claim 6: Stoyanov teaches the antenna system of Claim 1 where the lens modules electronically scan in the elevation plane (e.g., as disclosed, Id.).
Claim 19: Stoyanov teaches the antenna system of Claim 1, further comprising a secondary phased array of radio-frequency lens modules (e.g., any one of 32-35, 51-54) where each lens module is tilted in elevation with respect to said array toward the first azimuth (as shown).
Claim 20: Stoyanov teaches the antenna system of Claim 19, said lens modules in the secondary array mounted to said mechanical actuator (Id.).
Claim 21: Stoyanov teaches the antenna system of Claim 19, where the elements in the secondary array are mounted on the perimeter of said array (e.g., the perimeter antenna arrangements such as 32, 35, 51, 54).
Claim 22: Stoyanov teaches the antenna system of Claim 1, further comprising a platform (e.g., see 55, Id.) having a primary portion and a secondary portion, said secondary portion angled to be offset with respect to said primary portion where said array is mounted to the primary portion of said platform (e.g., any one of portions of platform containing 32-35, 51-54 as best understood).
Claim 23: Stoyanov teaches the antenna system of Claim 22, further comprising a secondary phased array mounted to the secondary portion of said platform, said secondary lens array having a plurality of secondary antenna lens assemblies, whereby said secondary lens array is angled to be offset with respect to said primary lens array (e.g., any one of portions of platform containing 32-35, 51-54 as best understood).
Claim 24: Stoyanov teaches the antenna system of Claim 22, further comprising an actuator (Id.) coupled to said platform to rotate said platform to provide azimuthal steering of said primary and secondary phased arrays (rotatable arrays 32-35, 51-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyanov in view of Japanese Publication JP10178313A (hereinafter “Konishi”).
Claim 4: Stoyanov teaches the antenna system of Claim 1 further comprising a rotation platform (e.g., see 55) connected to said actuator where said array is mounted to said rotation platform however does not explicitly teach said rotation platform is tilted with respect to the actuator toward the first azimuth.
However Konishi teaches an antenna system (e.g., see FIG 1) comprising a rotation platform (e.g., see 1) connected to an actuator (e.g., see 4, 5) where an antenna array (e.g., see 2) is mounted to said rotation platform and tilted with respect to the actuator toward a first azimuth (as shown). 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the rotation platform of Stoyanov at a tilt such that it is tilted with respect the actuator toward the first azimuth as taught by Konishi in order to allow for additional coverage of elevation angles or use in a situation where a lower or higher scanning angle is required below the horizon of a planar horizon parallel platform.
Claim 5: Stoyanov teaches the antenna system of Claim 4 where each lens module is individually tilted in elevation with respect to the rotation platform towards the first azimuth (e.g., as shown in FIGS. 3-5).
Claim 25: As best understood, Stoyanov may not teach the antenna system of Claim 22, said primary portion having a primary plane and said secondary portion having a secondary plane, the secondary plane at an angle of 30-70 degrees to the primary plane, said secondary portion below and to a side of said primary portion.
However Konishi teaches a primary portion of rotatable platform (e.g., see 1) having a primary plane and said secondary portion having a secondary plane, the secondary plane at an angle of 30-70 degrees to the primary plane, said secondary portion below and to a side of said primary portion (e.g., a right top side of 1 having a plane higher than a left bottom side of 1).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the rotation platform of Stoyanov at a tilt such that it is tilted so that a secondary plane has an angle of 30-70 degrees to the primary plane and said secondary portion is below and to a side of said primary portion as taught by Konishi in order to allow for additional coverage of elevation angles or use in a situation where a lower or higher scanning angle is required below the horizon of a planar horizon parallel platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/           Examiner, Art Unit 2845